Title: [From Thomas Jefferson to James Buchanan, 13 January 1785]
From: Jefferson, Thomas
To: Buchanan, James


[Paris, 13 Jan. 1785. Entry in SJL reads: “Jas. Buchanan. To send me Hayes’s papers from Nov. 1. by post if frank to care of N. J[amieson] New Y. or by other conveiances if not franked—demand the money of Key or I will remit.—war doubtful—Blanchd. and Jefferies.—pray him to try to save my lot bought of Turpin, to settle price with him and draw on me for the money at 2. months sight.” Not found. For a discussion of a lot designated as “Jeffersons Lott” on a Richmond plat by Thomas Prosser dated 20 Dec. 1782, see Dumbauld, Jefferson: American Tourist, p. 225–6.]
